Case 1:20-cr-O0640-KMW Document 2 Filed 12/01/20 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

-- eee eee LLL LLL OX
UNITED STATES OF AMERICA INFORMATION
-— Wer 20 Cr.
VETTHYA ALCIUS, |
Defendant.
~- eee eee LL LL HH OX
COUNT ONE

(Assaulting and Resisting a Deputy United States Marahsal)

The United States Attorney charges:

On or about October 13, 2020, in the Southern District of
New York and elsewhere, VETTHYA ALCIUS, the defendant, knowingly
did forcibly assault, resist, oppose, impede, intimidate, and
interfere with a person designated in Title 18, United States
Code, Section 1114, while such person was engaged in and on
account of the performance of official duties, to wit ALCIUS
forcibly assauited by biting, and, in doing so, made physical
contact with, a Deputy United States Marshal in Manhattan.

(Title 18, United States Code, Section 1lil(a)(1).)

Aideg Gy. Fo

AUDREY STRAUSS
Acting United States Attorney

 

 

 
Case 1:20-cr-O0640-KMW Document 2 Filed 12/01/20 Page 2 of 2

Form No. USA-33s8s-274 (Ed. 9-25-58)

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA

VETTHYA ALCIUS,

Defendant.

 

INFORMATION
20 Cr.
{18 U.S.C. § 111¢a}(1).)

AUDREY STRAUSS
Acting United States Attorney

 

 
